DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed July 18, 2022.  Claim 1 has been amended.  Claims 3 and 6 have been cancelled.  Claim 7 remains withdrawn.  Claims 8 and 9 are newly added.  Claims 1, 2, 4, 5, 8, and 9 are currently pending and under examination.
	
	This application is a Continuation of International Patent Application No. PCT/JP2018/023388, filed June 20, 2018, and claims priority to Japanese Patent Application No. 2017-219547, filed November 15, 2017.

Withdrawal of Rejections:

	The previous rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

New Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, this claim recites “wherein the detergent solution used in the step (C) comprises at least one selected from the group of anionic detergents (D1)” (emphasis added).  This limitation is indefinite, because only “anionic detergents” is recited, no members of a group are recited.  As such, it is unclear what limitations “the group” is intended to refer to.  It appears that this should instead read that the detergent solution comprises at least one anionic detergent. 
Claim 1 recites the limitation "the concentration of the anionic detergent (D1)" on p. 3, line 1.  There is insufficient antecedent basis for this limitation in the claim.  No concentration is previously recited for the anionic detergent.
Additionally with regard to claim 1, this claim recites in relevant part “wherein the suppressing of the effect on the pathogenic microorganism in the step (C) means that a recovery rate of viable microorganisms is 50% or more on average depending on the concentration of the anionic detergent (D1) for main 19 genera of the pathogenic microorganisms responsible for sepsis” (emphasis added).  This limitation is indefinite, because as no concentration is recited for the anionic detergent in claim 1, it is unclear how a recovery rate of the viable microorganisms is intended to be dependent on the anionic detergent concentration. 
Claim 8 recites “wherein the concentration of the anionic detergent (D1) in an entire solution is 0.05 wt % or less but more than 0%” (emphasis added).  This limitation is indefinite, because it is unclear what components are intended to be included or excluded from “an entire solution.”  Thus, the intended concentration of the anionic detergent is unclear.
Claims 2, 4, 5, and 9 are included in this rejection, as these claims depend from an above rejected claim, and fail to remedy the noted deficiency.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 2 recites that more than one of steps (A) to (C) is simultaneously performed.  However, claim 1, from which claim 2 depends, now recites that steps (A) to (C) are performed “in this order.”  As claim 1 requires the steps to be completed in order from (A) to (C), claim 2 which requires simultaneous performance of at least two steps fails to include all the limitations of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Maintenance/Modification of Rejections:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gassel et al. (WO 2017/042819; Published 16 March 2017 – Previously Presented), and further in view of Fleming et al. (US 2011/0076706; Published 2011 – Previously Presented).  
With regard to claims 1, 2, and 5, Gassel et al. teach a method for isolating pathogenic microorganisms in a blood sample containing higher eukaryotic cells, where the microorganisms remain intact for further analysis (Abs.; p. 3, Line 15-17, p. 11, Line 3-5), which is pretreating a blood sample for further analysis.  The sample may be contacted with a protease (p. 18, Line 4-11), which would provide for digesting cell membrane proteins of platelets.  Additionally, the sample may be contacted with a solution containing magnesium chloride or potassium chloride (p. 10, Line 22-25), which is a hypotonic solution having an osmotic pressure lower than a blood osmotic pressure, and would provide for swelling the platelets.  Further, the sample may be contacted with a detergent solution (p. 10, Line 11-13), which provides for disruption of cell membranes of the platelets.  
While Gassel et al. primarily teach the use of non-ionic surfactants, the use of a lysis solution containing 0.25% sodium dodecyl sulfate (SDS) and NaOH, is also taught for lysis of a blood sample (Ex. 1, p. 21, Line 18-19), wherein SDS is an anionic detergent having a linear hydrocarbon in a hydrophobic moiety.  The use of SDS in place of a non-ionic surfactant amounts to the simple substitution of one known lysis agent for another, and would have been expected to predictably and successfully provide a lysis solution for the disruption of the cell membranes of the platelets in the blood sample.  
As Gassel et al. render obvious the use of an anionic detergent solution as claimed, and as the anionic detergent solution cannot be separated from its properties, the conditions utilized by Gassel et al. during the step of utilizing the anionic detergent solution necessarily suppress an effect of the detergent on the microorganisms, including providing a recovery rate of viable microorganisms that is 50% or more on average for main 19 genera of the pathogenic microorganism responsible for sepsis, the genera including Acinetobacter sp., Aeromonas hydrophila, Bacillus cereus, Chryseobacterium sp., Citrobacter freundii, Corynebacterium sp., Enterobacter cloacae, Enterococcus faecium, Escherichia coli, Klebsiella pneumoniae, Listeria monocytogenes, Morganella morganii, Neisseria sp., Proteus mirabilis, Pseudomonas aeruginosa, Serratia marcescens, Staphylococcus aureus, Stenotrophomonas maltophilia and Streptococcus aqalactiae.  

While it is not specifically taught that all taught steps may be performed in any sequence or simultaneously, Gassel et al. further teach that taught lysis steps may be performed sequentially or simultaneously (p. 10, 33-34).  As such, it would have been obvious to one of ordinary skill in the art to determine the most appropriate sequence for performance of the taught steps to result in the most efficient and effective isolation of the pathogenic microorganisms in the blood sample.  The order including, for example, protease digestion, then swelling in a hypotonic solution, and finally disrupting cell membranes with a detergent solution; or alternatively simultaneous performance of these steps.
The method as taught by Gassel et al. includes collecting a blood sample, and centrifuging the blood sample prior to the addition of any lysis agents to precipitate the majority of the microbial cells, and facilitate removing at least a portion of the supernatant containing higher eukaryotic proteins (Abs.; p. 9, Line 26-30; p. 11, Line 16-17).  However, Gassel et al. do not specifically teach preparing a pellet of platelets and the pathogenic microorganism from the blood sample, or that the further analysis performed after pretreatment is measurement of ATP.
Fleming et al. teach a method of treating a blood sample for measuring ATP of a pathogenic microorganism in blood (Abs.; Para. 16).  The method includes preparing a pellet that contains the microorganism and other components from a blood sample, including platelets, and then performing selective lysis of the sample to lyse non-microbial cells (para. 67, p. 7, Line 1-5; Para. 81, line 1-5).  Selective lysis of non-microbial cells includes the use of detergents, such as non-ionic surfactants and SDS, and hypotonic solutions, such as RIPA (Para. 61).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gassel et al. and Fleming et al., because both teach a method for isolating pathogenic microorganisms in a blood sample containing eukaryotic cells, where the microorganisms remain intact for further analysis, and where selective lysis is achieved using detergents, such as SDS, and hypotonic solutions.  The use of a pellet containing the pathogenic microorganism and platelets from a blood sample for selective lysis of non-microbial cells is known in the art as taught by Fleming et al.  The use of a pellet containing the microorganism and platelets as the sample for selective lysis as taught by Gassel et al., amounts to the simple substitution of one known starting sample type for another.  The use of a pellet as the sample for selective lysis as taught by Fleming et al. would have been expected to predictably and successfully provide a sample for the method of selective lysis as taught by Gassel et al., which would be usable for further analysis, including measuring ATP of the pathogenic microorganism, as taught by Fleming et al. 
With regard to claim 4, Gassel et al. teach that the protease used in the method can be Proteinase K (p. 17, Line 32 to p. 18, Line 3), wherein Proteinase K is a protease originating from the fungus Engyodontium album (see Art of Record: Wikipedia), which is a microorganism.  
With regard to claims 8 and 9, as noted above, while Gassel et al. primarily teach the use of non-ionic surfactants, the use of a lysis solution containing 0.25% sodium dodecyl sulfate (SDS) and NaOH, is also taught for lysis of a blood sample (Ex. 1, p. 21, Line 18-19), wherein SDS is an anionic detergent having a linear hydrocarbon in a hydrophobic moiety.  The use of SDS in place of a non-ionic surfactant amounts to the simple substitution of one known lysis agent for another, and would have been expected to predictably and successfully provide a lysis solution for the disruption of the cell membranes of the platelets.  
Additionally, it would have been routine for an ordinary artisan to determine an optimal concentration of SDS in the lysis solution, to result in a lysis solution most effective for providing a lysis solution for the disruption of the cell membranes of the platelets.  It is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the SDS in the lysis solution, including from above 0 wt% to 0.05 wt%, to result in the use of an effective amount of SDS for lysis of the blood sample, while preventing the undesired lysis of the microorganism in the sample, when practicing the taught method.


Response to Arguments

	Applicant urges that Gassel does not teach that the detergent solution comprises an anionic detergent having a linear hydrocarbon in a hydrophobic moiety.  Additionally, Gassel does not teach that the steps are to be performed in the order claimed, or simultaneously.  
	Applicant’s arguments have been fully considered, but have not been found persuasive. 
With regard to Applicant’s argument that Gassel does not teach that the detergent solution comprises an anionic detergent having a linear hydrocarbon in a hydrophobic moiety; while Gassel et al. primarily teach the use of non-ionic surfactants, the use of a lysis solution containing 0.25% sodium dodecyl sulfate (SDS) and NaOH, is also taught for lysis of a blood sample (Ex. 1, p. 21, Line 18-19), wherein SDS is an anionic detergent having a linear hydrocarbon in a hydrophobic moiety.  The use of SDS in place of a non-ionic surfactant amounts to the simple substitution of one known lysis agent for another, and would have been expected to predictably and successfully provide a lysis solution for the disruption of the cell membranes of the platelets.  
With regard to Applicant’s argument that Gassel does not teach that the steps are to be performed in the order claimed, or simultaneously; while it is not specifically taught that all taught steps may be performed in any sequence or simultaneously, Gassel et al. further teach that taught lysis steps may be performed sequentially or simultaneously (p. 10, 33-34).  As such, it would have been obvious to one of ordinary skill in the art to determine the most appropriate sequence for performance of the taught steps to result in the most efficient and effective isolation of the pathogenic microorganisms in the blood sample.  The order including, for example, protease digestion, then swelling in a hypotonic solution, and finally disrupting cell membranes with a detergent solution; or alternatively simultaneous performance of these steps.

Conclusion

	No claims are allowable.

Previously Presented Art of Record:
Wikipedia, Proteinase K, Accessed 9/10/21, Available online at: en.wikipedia.org/wiki/ Proteinase_K (Proteinase K is a protease originating from the fungus Engyodontium album).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653